 Case 5:20-cv-00209-JPB Document 61 Filed 03/16/21 Page 1 of 2 PageID #: 322




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                           Wheeling Division

DIANA MEY, on behalf of herself and others
similarly situated,

       Plaintiff,

v.                                                   Civil Action No. 5:20-CV-209 (Bailey)

ADT, INC.,
SAFE STREETS USA, LLC, and
PERFECTVISION MANUFACTURING, INC.,

       Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 16th day of March, 2021, I served a true and correct copy

of Plaintiff’s First Set of Interrogatories and Requests for Production of Documents to

Defendant PerfectVision Manufacturing, Inc., by electronic mail, and that the Certificate of

Service was filed with the Clerk of Court using the CM/ECF System, which will send

notification to Defendants’ counsel of record:

Angela L. Beblo
Spilman Thomas & Battle, PLLC
300 Kanawha Boulevard, East
Charleston, WV 25301
abeblo@spilmanlaw.com

Daniel S. Blynn
Michael A. Munoz
600 Massachusetts Avenue, N.W.
Washington, DC 20001
DSBlynn@venable.com
MAMunoz@venable.com

Counsel for Defendant ADT LLC
 Case 5:20-cv-00209-JPB Document 61 Filed 03/16/21 Page 2 of 2 PageID #: 323




Matthew A. Nelson
Lewis Brisbois Bisgaard & Smith LLP
707 Virginia Street, East, Suite 1400
Charleston, WV 25301
matt.nelson@lewisbrisbois.com

Counsel for Defendant Safe Streets USA LLC

Denise D. Pentino
Jacob A. Manning
Dinsmore & Shohl LLP
2100 Market Street
Wheeling, WV 26003
denise.pentino@dinsmore.com
jacob.manning@dinsmore.com

Counsel for Defendant PerfectVision Manufacturing, Inc.


                                          /s/ John W. Barrett
                                          John W. Barrett




                                             2
